Citation Nr: 1538671	
Decision Date: 09/10/15    Archive Date: 09/18/15

DOCKET NO.  10-22 646A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Whether an overpayment of Vocational Rehabilitation benefits in the amount of $46,915.96 was properly created.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel

INTRODUCTION

The Veteran had active duty service from September 1984 to August 1986.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 administrative decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.  The RO's Committee on Waivers and Compromises (Committee) determined that a Vocational Rehabilitation benefit debt in the amount of $46,915.96 had been created as a result of the Veteran's misrepresentation of material facts.

Jurisdiction over this matter has been transferred to the St. Petersburg, Florida RO.

In December 2014, the Veteran testified at a Board video teleconference hearing before the undersigned.  A hearing transcript has been associated with the record.  At this hearing, the Veteran submitted additional evidence in support of his claim, which was accompanied with a waiver of initial Agency of Original Jurisdiction (AOJ) consideration.  See 38 C.F.R. § 20.1304(c) (2014).


FINDINGS OF FACT

1.  The Veteran was legally entitled to receive the Vocational Rehabilitation benefits at issue.

2.  In October 2002, the Veteran began an apprenticeship program at a private photography studio.

3.  Between October 2002 and July 2005, an official from the private photography studio certified, via the submission of monthly reports submitted directly to VA, that the Veteran was an employee of that studio and disclosed his purported monthly wages.

4.  Between October 2002 and July 2005, the Veteran was paid as a contractor-rather than as an employee-of the private photography studio, and was paid less than the agreed upon wage by this employer.

5.  The Veteran was unaware of the certifications made by the private photography studio to VA until August 2005 and his acts or omissions did not create the debt at issue.

6.  VA failed to verify whether the Veteran was actually an employee of the private photography studio or whether he was actually being paid the wages reported by the private photography studio until August 2006.

7.  The creation of the overpayment debt was the result of VA administrative error, namely the misunderstanding of controlling regulations or instructions and the misapplication of law, and as such, the overpayment debt was not validly created.


CONCLUSION OF LAW

The criteria for a finding of a valid debt in the amount of $46,915.96 due to overpayment of Vocational Rehabilitation benefits are not met.  38 U.S.C.A.            § 3011, 3014, 3015, 3685 (West 2014); 38 C.F.R. §§ 21.7136, 21.7144 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to VA's duties to notify and assist the Veteran with this claim, the provisions that set forth notice and assistance requirements on the part of VA in the adjudication of certain claims are not applicable to requests for waiver of recovery of overpayments.  Lueras v. Principi, 18 Vet. App. 435 (2004); Barger v. Principi, 16 Vet. App. 132 (2002); 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  

The overpayment at issue in the present appeal was created following the Veteran's enrollment in a photography apprenticeship program during which he received VA Vocational Rehabilitation benefits (Chapter 31).  This apprenticeship program was scheduled to last from October 2002 to October 2005, during which the Veteran was to receive monthly payments from VA, as well as wages from a private photography studio.  In August 2005, after 34 months in the apprenticeship program, the Veteran reported to his Vocational Rehabilitation Counselor that he had been paid less than the agreed upon wage by the private photography studio, and moreover, that he had been paid as a private contractor rather than as an employee.  See August 2005 VA Special Report of Training.  

VA subsequently took action to retroactively terminate the Veteran's Vocational Rehabilitation benefits, effective October 2002, and to charge the Veteran with the cost of supplies provided to him by VA during the course of his program.  In an October 2008 decision, the Committee found that the Veteran had willfully failed to disclose material facts by erroneously certifying on a monthly basis from October 2002 to July 2005 that he was an employee of the private photography studio and that he was receiving the agreed upon apprentice wages from that company.  

The Veteran subsequently appealed this determination, asserting that it was the private photography studio that failed to abide by the apprenticeship agreement, that he did not sign and did not submit the VA Forms 28-1917, and that he had made no misrepresentations of material facts.  See Board Hearing Tr. at 7.  Further, he argues that VA and the state Department of Labor failed to enforce the apprenticeship agreement and ensure that the Veteran had been paid the proper wage.  See Board Hearing Tr. at 3-4.  

In this case, the issue of whether a waiver of overpayment of Vocational Rehabilitation benefits is warranted essentially turns on whether the Veteran was legally entitled to VA vocational rehabilitation benefits, or whether he became ineligible for such benefits as a result of fraud, thereby incurring a valid overpayment of such benefits.  For the reasons outlined below, the Board finds that the Veteran was legally entitled to VA Vocational Rehabilitation benefits and that the overpayment of such benefits in the amount of $46,915.96 was not properly created.  

The preliminary issue of the validity of a debt is a threshold determination that must be made prior to a decision on a request for waiver of the indebtedness.  See Schaper v. Derwinski, 1 Vet. App. 430 (1991).   VA's General Counsel has reinforced this obligation by holding that where the validity of a debt is challenged that issue must be developed before the issue of entitlement to waiver of the debt can be considered.  VAOGCPREC 6-98, 63 Fed. Reg. 31264 (1998). 

In order for the Board to determine that the overpayment was not properly created, such that the debt was not valid, it must be established that the Veteran was legally entitled to the benefits in question or, if there was no legal entitlement, then it must be shown that VA was solely responsible for the veteran being erroneously paid benefits.  38 U.S.C.A. § 5112(b) (9), (10); 38 C.F.R. § 3.500(b)(2); Jordan v. Brown, 10 Vet. App. 171 (1997).  Administrative errors include all administrative decisions of entitlement, whether based upon mistake of fact, misunderstanding of controlling regulations or instructions, or misapplication of law.  VAOPGPREC 2-90, 55 Fed. Reg. 27757 (1990).  Thus, a finding of sole administrative error requires not only error on the part of VA, but that the beneficiary is unaware that the payments are erroneous.  Id.

If a debt is the result solely of administrative error, the effective date of the reduction of benefits is the date of the last payment based on this error and, consequently, there will be no overpayment charged for an overpayment attributable to administrative error.  38 U.S.C.A. § 5112(b)(10); 38 C.F.R.               § 3.500(b).  Where, however, an erroneous award is based on an act of commission or omission by a payee or with the payee's knowledge, the effective date of the discontinuance of the erroneous payment is the date the award became erroneous, but not earlier than the date entitlement ceased.  38 U.S.C.A. § 5112(b)(9); 38 C.F.R. § 3.500(b). 

Pursuant to VA laws and regulation, the term "fraud" is defined as an act committed when a person knowingly makes or causes to be made or conspires, combines, aids, or assists in, agrees to, arranges for, or in any way procures the making or presentation of a false or fraudulent affidavit, declaration, certificate, statement, voucher, or paper, concerning any claim for benefits under any of the laws administered by the Department of Veterans Affairs (except laws relating to insurance benefits).  38 U.S.C.A. § 6103(a); 38 C.F.R. § 3.901(a).  Fraud is defined as an act committed in perpetration of one of the above-listed actions.  38 C.F.R. § 3.901.

VA has also defined "fraud" as "an intentional misrepresentation of fact, or the intentional failure to disclose pertinent facts, for the purpose of obtaining or retaining . . . eligibility for [VA] benefits, with knowledge that the misrepresentation or failure to disclose may result in the erroneous award or retention of such benefits."  38 U.S.C.A. § 501; 38 C.F.R. § 3.1(aa)(2).

The perpetration of fraud requires an element of materiality, that is, whether or not it is expressly referenced in the VA's statute and regulations relating to the presentation of false or fraudulent information in a claim for benefits.  See Neder v. United States, 527 U.S. 1, 23 (1999); see also Field v. Mans, 516 59,69 (1995) (statutory use of the term "fraud" implies the common law elements regardless of Congress's decision not to enumerate them).  

The Veteran's presentation of documents to VA may be considered fraudulent only in the circumstances where he knew he was presenting materially false information to obtain VA benefits.  Sole administrative error connotes that a veteran neither had knowledge of, nor should have been aware of, the erroneous payments.  Further, neither the veteran's actions nor her failure to act must have contributed to the erroneously continued payments.  38 U.S.C.A. § 5112(b)(9)(10); 38 C.F.R. § 3.500(b)(2).

In this case, the record reflects that the Veteran began an apprenticeship program at a private photography studio in approximately October 2002.  A December 2002 VA Rehabilitation Plan (VA Form 28-8872) (hereinafter the "Plan") indicates that the Veteran would complete the apprenticeship program at a private photography studio.  The Plan indicated that VA case management services would monitor the Veteran's program, training seminars, and the subsistence allowance provided to him.  The Plan also indicated that the apprenticeship work supervisor would submit a monthly Record of Training and Wages Report to VA.  The Veteran was responsible for maintaining the "best possible health to permit successful completion of the objectives of this Rehabilitation Plan."  This Plan was to be in effect from October 2002 to January 2004.

A May 2003 VA Special Report of Training (hereinafter "Report") indicates that a Vocational Rehabilitation Counselor contacted the person responsible for providing the Veteran training during his apprenticeship program, that they discussed the various requirements and tax credits associated with this program, and that a subsistence allowance was paid to the Veteran.  This Report also indicates that the photography studio representative, not the Veteran, had been providing monthly updates regarding the Veteran's progress.

In September 2003 and April 2004, a Vocational Rehabilitation Counselor reported that the owner of the private photography studio had been submitting the required Monthly Wage Statements.  See September 2003 and April 2004 VA Special Reports of Training.  Additionally, in February 2005, a Vocational Rehabilitation Counselor indicated that the owner of the private photography studio had been providing evaluations of the Veteran's performance in recent monthly progress reports.  See February 2005 VA Special Report of Training.  

Thereafter, in August 2005, the Vocational Rehabilitation Counselor reported that he had met with the Veteran, who had reported that he had never received the agreed upon hourly wage as set forth in his apprenticeship training agreement and that he had been paid as an independent contractor.  See August 2005 VA Special Report of Training.  The Vocational Rehabilitation Counselor also reported that the information provided to VA by both the Veteran and the owner of the private photography studio on the monthly progress forms had been fraudulent.

In September 2005, a Vocational Rehabilitation Counselor reported that the Veteran's case would be placed on "interrupted status" and that his benefits would be stopped, effective September 2005.  See September 2005 VA Special Report of Training.  The Vocational Rehabilitation Counselor further indicated that an overpayment would be created for the Veteran's subsistence allowance for the amount expended for the entire apprenticeship program, as well as for the supplies furnished during this program.

In an October 2008 Decision on Waiver of Indebtedness, the Committee found that the Veteran had willfully failed to disclose material facts by erroneously certifying, on a monthly basis from October 2002 through July 2005 that he was an employee of the private photography studio when he was in fact a contractor and that he was receiving the agreed upon apprentice wages from the company.  The Committee further found that the Veteran did this for the purpose of retaining eligibility for VA benefits.

During a December 2014 Board hearing, the Veteran testified that his previous employer had not fulfilled his obligations under the agreement between that employer and the state Department of Labor.  See Board Hearing Tr. at 3-4.  He reported that, although he was aware that the employer was paying him less than the agreed upon wage, he loved his profession and desired to be a productive member of society.  See Board Hearing Tr. at 5, 8, and 15.  He also testified that he did not learn until approximately the 34th month of the program that his employer had been reporting an inaccurate wage on the VA Forms 28-1917 and that his employer had completed the portion of the form regarding his wages.  See Board Hearing Tr. at 6-9 and 24-25.  Finally, he detailed the negative personal consequences that the finding of fraud and subsequent overpayment had caused him, including the fact that he was forced to file for bankruptcy.

On this record, the Board finds that the evidence fails to establish that the Veteran's actions or his failure to act contributed to payment of any erroneous award.  38 U.S.C.A. § 5112(b) (9), (10); 38 C.F.R. § 3.500(b)(2).  Although the RO found that the Veteran failed to disclose material facts by erroneously certifying that he was an employee of the private photography studio and that he was receiving the agreed upon apprentice wages from the private company, the Board finds that the Veteran made no such disclosures and that he credibly testified that he was unaware of the company's false disclosures to VA prior to August 2005.  See Board Hearing Tr. at 6-9 and 24-25.  Rather, although the Veteran has reported that he knew he was being underpaid by the company, he was unaware of what information was being disclosed to VA.  See Board Hearing Tr. at 4.  

The record also reflects the submission of various VA Forms 28-1917 dated between October 2002 and August 2005.  Each form contains instructions that specifically state that the form should be submitted to VA by the employer-trainer.  Each such form was to reflect both the trained worker monthly rate of pay and the trainee monthly rate of pay, and was to be signed by the person identified as the "Certifying Official of Training Establishment."  Further, the December 2002 Plan clearly states that it was the responsibility of the private photography studio to complete the appropriate monthly forms relating to the Veteran's training and wages.  In this regard, the Board notes that each VA Form 28-1917 submitted in this case appears to have been signed by an official from the private photography studio and there is no indication that the Veteran himself either completed the wage information or submitted such forms.  Moreover, multiple Reports drafted by a Vocational Rehabilitation Counselor indicate that it was the owner of the private photography studio that submitted the VA Forms 28-1917 to VA.  

In fact, there is no evidence in the record to suggest that the Veteran knew that the wage information supplied on such form was incorrect until the 34th month of the program, when he reported such information to the Vocational Rehabilitation Counselor and after which his benefits were terminated.  The Board notes that many of these VA Forms 28-1917 reflect performance evaluations of the Veteran and that such feedback referred to the Veteran in the third person, further suggesting that he had not completed or submitted such forms.  Moreover, there is no evidence that the Veteran specifically reported to VA that he was being paid as an employee, rather than as a contractor, by the private photography studio.  In short, the record does not suggest that the Veteran himself intentionally misrepresented facts or willfully failed to disclose material facts.  Rather, the record reflects that the private photography studio willfully disclosed inaccurate facts to VA.  

In sum, the evidence is insufficient to show that the Veteran made an intentional misrepresentation of fact or an intentional failure to disclose pertinent facts for the purpose of obtaining or retaining eligibility for VA benefits with knowledge that the misrepresentation or failure to disclose may result in the erroneous award or retention of such benefits.  See 38 U.S.C.A. § 5302; 38 C.F.R. §§ 3.1(aa)(2), 3.901(a).  Accordingly, as the evidence fails to show fraud by the Veteran, which was the basis for the creation of an overpayment of Vocational Rehabilitation benefits in the amount of $46,915.96, the Board finds that the overpayment was due solely to VA error.  Insofar as the overpayment was created in error, a waiver of such overpayment is warranted and the appeal is granted.


ORDER

The overpayment of Vocational Rehabilitation benefits in the amount of $46,915.96 was not properly created; the appeal is granted.



____________________________________________
NICOLE KLASSEN
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


